Title: To John Adams from Benjamin Stoddert, 17 October 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department October 17th. 1798

The Arrangement of the Rank of the Captains in the Navy, is a Subject which will soon demand attention.—
It will I believe be of great consequence to the character of our Navy, that the last four of the first Six Captains appointed, should be retained in the service. They seem to be men who would do honor to the any service. The paper enclosed No. 1, details particularly, the circumstances connected with the pretensions of these Gentlemen.—
Talbot & Dale contend for the Rank given them by the first appointment in 1794: And without obtaining it, I fear neither will continue in the service. If they do obtain it, I fear Truxton, a man of equal merit will not.—They served last War,—Truxton did not. In 1794 they were appointed to rank above Truxton; and have by no act of their own forfeited their right to such Rank.—On the other hand Truxton is in possession—his Commission, I understand is No. three. He may urge in his favor the Act of Congress, directing the building of three Frigates & discontinuing the other three; and the act of the Executive in making a second nomination of Talbot, Dale & Sever; on the principle no doubt that their former appointments ceased to exist, when the building of the Frigates destined for them was abandoned.
It is probable an opportunity will offer in December, of getting these three men together,—And some mode may be devised to give satisfaction to them all—In the mean time, I have written to Talbot & Dale, that the subject will then be taken up, and have urged them to retain their Commissions at least till that time.—
The relative rank of the Captains who have been lately appointed, Seems to require more immediate consideration—Almost any arrangement of these Officers can be made now, and without producing resignation, at least without producing Resignations of those most desireable to be retained in the Service.
It is however strictly right to exercise the power of giving them (I mean those who have been appointed since I have been in Office, beginning with Philips) the relative rank to which their respective merits entitle them: For they have generally been appointed, not because the person appointed was to be preferred to others at the time on the List of Candidates, (The Rule which governs in all other cases) but merely because a Vessel was in greater forwardness at the place where he happened to reside, than at other places. And it was conceived to be proper to make appointments only as Employment could be found for the Captains appointed, and to make them from the places furnishing the Vessels, and where the Crews were to be obtained. Thus Philips of Baltimore was appointed the 3rd July because the ship at that place required the attention of a Captain—And the Merchants there, knew of no person to recommend in Preference.—Thus too Williams of Norfolk was appointed the 17th. July, because a Brig at Norfolk was expected to be soon in service.—
The paper No. 2 Exhibits the names of all the Captains with the order of their appointments, placing some of the least experienced, if not the least meritorious Captains too high in Rank—and others of greater Experience, and I believe greater merit too low.
I therefore take the Liberty to propose,—To place McNeill, Murray, Tingey, Fletcher& Chapman, and in the order they are named, between Morris & Philips
The arrangement of Captains not noticing the first six, would then stand—Decatur of Pensylva. Perry of Rhode Island, Morris of New york, McNeill of Massachusetts, Murray of Pensylvania, Tingey of New Jersey, Fletcher of Massachusetts, Chapman of Massachusetts, Philips of Maryland, Williams of Virginia, Cross of South Carolina, Barron of Virginia, Tryon of Connecticut; Brown of Massachusetts.—
Williams, under Murray’s Command on the expedition to the West Indies, had a Commission older than Murray’s.—But having confidence in Murray, and not knowing Williams’s true character, indeed being afraid to trust him with a Command of so much importance to the honor of the Navy, I was reduced to the necessity of losing the service of Williams’s Brig of 18 Guns or giving the Command to Murray, by inserting words in his Commission, to give him Rank before the date of Williams’s Commission, but under the express condition that the Words so inserted should be erased on his return from the Expedition, and that he should not on that account quit the service.
Should the Idea I have suggested, placing him & others, higher on the List of Captains, than their present standing, be approved, it can easily be done without altering the dates, by inserting in their Commissions the Words “To take rank from any particular period.”—
I am confident no Injury can result to the service, from the proposed arrangment. And if it be not made, it will frequently occur that the services of a Vessel must be lost because the Commander cannot be trusted with the command of the Expedition more vessels than his own, as would have been the Case in the late Instance of Murray & Williams, had it not been for the Expedient I ventured to adopt.—
I have the honor / to be &c
